Citation Nr: 1744623	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for scar, status post cyst removal.

2.  Entitlement to service connection for left branchia, cleft cyst, status post cyst removal with recurrent infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
The Board acknowledges that the issue of entitlement to service connection for status post cyst removal, left cervical area has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's scar, status post cyst removal, has manifested as a single, painful scar.

2.  The Veteran's current left branchia, cleft cyst, status post cyst removal with recurrent infection had onset in service.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a scar, status post cyst removal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7918-7804 (2016).

2.  The criteria for service connection for left branchia, cleft cyst, status post cyst removal with recurrent infection have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scar, Status Post Cyst Removal

The Veteran seeks a compensable rating for a scar, status post cyst removal, which is currently rated under Diagnostic Code 7819-7804.

During the June 2017 Board hearing, the Veteran explained that a 10 percent rating for pain would satisfy his appeal as it pertains to the scar, status post cyst removal.  See Board hearing, 12, 14 (June 2017).

Diagnostic Code 7819 provides that benign skin neoplasms are to be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for additional painful or unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

Here, the Board finds that the evidence of record shows that the Veteran has one service-connected scar that has been tender and/or painful, to include on examination, throughout the pendency of the appeal.  See VA examinations (March 2009, October 2015, March 2016, March 2017); Board hearing, 4 (June 2017).

Accordingly, a 10 percent rating for the service-connected scar, status post cyst removal, is warranted under Diagnostic Code 7804.  This award satisfies the Veteran's appeal as it pertains to the service-connected scar, status post cyst removal.  See Board hearing, 12, 14 (June 2017).

Left Branchia, Cleft Cyst, Status Post Cyst Removal

The Veteran seeks entitlement to service connection for left branchia, cleft cyst, status post cyst removal with recurrent infection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records show that the Veteran underwent brachial cleft cyst excision in service.  Post-service treatment records show that the Veteran has since experienced painful, recurrent infections at the surgical site.  In June 2017, the Veteran provided testimony confirming the same.
	
In March 2017, a VA examiner explained that the Veteran's infections are a natural history of the brachial cleft cyst, and thus, directly related to his in-service excision.

Based on the uncontroverted lay and medical evidence of record, the Board finds that the Veteran's current left branchia, cleft cyst, status post cyst removal with recurrent infection had onset in service.

Accordingly, service connection for left branchia, cleft cyst, status post cyst removal with recurrent infection is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for the Veteran's scar, status post cyst removal, is granted.

Service connection for left branchia, cleft cyst, status post cyst removal with recurrent infection is granted.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


